Case 19-59440-pwb       Doc 10    Filed 06/18/19 Entered 06/18/19 17:25:12      Desc Main
                                  Document     Page 1 of 1


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

IN RE:                                          :
                                                :        CASE NUMBER: 19-59440-PWB
P-D Valmiera Glass USA Corp.,                   :        CHAPTER 11
                                               :
               DEBTOR.                          :

                                 NOTICE OF APPEARANCE

         Comes now Martin P. Ochs, and gives notice of his appearance on behalf of NANCY J.

GARGULA, United States Trustee for Region 21.

                                    Respectfully submitted,
                                    NANCY J. GARGULA
                                    UNITED STATES TRUSTEE, REGION 21
                                    s/ Martin P. Ochs
                                    MARTIN P. OCHS
                                    NY Bar No. MO-1203
                                    GA Bar No. 091608
                                    United States Department of Justice
                                    Office of the United States Trustee
                                    362 Richard B. Russell Building
                                    75 Ted Turner Dr., S.W.
                                    Atlanta, Georgia 30303
                                    (404)-331-4437
                                    martin.p.ochs@usdoj.gov
